Case 4:20-cr- “06002 SAB ECF No. 119-1 filed 04/30/20 PagelD.413 Page 1of1
7 | “Hepete w Brighter Tomorrow” NS

ERIT

| RESOURCE SERVICES

    

Substance Use Assessment Summary

 

 

 

 

 

Patient Name: Johnny Savala Date Assessment Completed: 4/28/2020
Date of Birth:
Referent Name: Adam Pechtel Attorney at Law
Address: 21 N Cascade Ave
Kennewick WA 99336

 

Assessment Information Reviewed (WAC 246-341-0610). Diagnostic Assessment Using DSM-5 Criteria:
F 10.20 Severe Alcohol Use Disorder F 14.20 Severe Cocaine Use Disorder F 15.20 Severe Amphetamine Use
Disorder

ASAM (American Society of Addiction Medicine) Level of Care Placement Decision:

[] No Intervention Recommended

[] Level 0.5 Early Intervention

[J Level 1 Outpatient

[-] Level 2 Intensive Outpatient

Level 3 Residential

 

Recommendations:

[-] None

[_] Enter and complete an Alcohol/Drug Information School at a Certified Substance Use Disorder DOH approved agency.
The ADIS course must have no fewer than eight hours of classroom instruction.

EX] Complete and total abstinence from all alcohol and other mood/mind altering substances. It is recommended individuals
with a diagnosed substance use disorder only use medications that are FDA (Federal Drug Administration) approved and
prescribed by your physician.

[Xx] Attend and participate in self-help support groups in the community.

[Xx] Other Interventions Recommended: After client completes inpatient treatment it is recommended that he enters a
continumm of care at that time

The Individual was Notified of the Assessment Results, Treatment Options and the Individual’s Choice: X] Yes [[] No

 

 

 

THIS ASSESSMENT AND TREATMENT RECOMMENDATIONS ARE VOIDED IF THE PATIENT HAS FAILED TO FULLY
AND HONESTLY DISCLOSE INFORMATION REQUESTED OF HIM THROUGHOUT THE ASSESSMENT PROCESS.

 

 

 

<pbollacns SuoP

ins SUDP
Substance Use Disorder Professional Trainee Substance Use Disorder Professional Date: 4/28/2020

MERIT Resource Services Office Site:

CJ 702 Franklin Avenue Sunnyside, WA. 98944 Phone: (509) 837-7700 Fax: (509) 839-7311 Certification Number: 39 0141 00
(_] 321 W. First Ave. Toppenish, WA. 98948 Phone :( 509) 865-5233 Fax (509) 865-6505 — Certification Number: 39 0141 01
L) 312 W. Second Street Wapato, WA. 98951 Phone :( 509) 877-7271 Fax (509) 877-3532 — Certification Number: 39 0832 00
LD 315 North 2nd Street Yakima, WA. 98902 Phone :( 509) 469-9366 —_ Fax (509) 469-9926 — Certification Number: 39 1078 00
L] 200 E. 3 Ave. Ellensburg, WA 98926 Phone: (509) 925-9821 Fax (509) 925-9073 — Certification Number: 19 1740 00
IX] 7510 West Deschutes Place Kennewick, WA 99336 Phone: (509) 579-0738 Fax (509) 579-0712 Certification Number: 200470

Cc: File
Client
PROHIBITION ON REDISCLOSURE

This information has been disclosed to you from records protected by federal confidentiality rules (42 CFR part 2) The federal rules prohibit you from making any further disclosure of information in this
record that identifies a patient as having or having had a substance use disorder either directly, by reference to publicly available information, or through verification of such identification by another person
unless firther disclosure is expressly permitted by the written consent of the individuat whose information is being disclosed or as otherwise permitted by 42 CFR part 2. A general authorization for the release
